December 27,   1967

Thomas C. Green. P.E.               oDinion No. M-174
Member Secretary
Texas State Board of Registration   Re:   Reconsideration of At-
  for Professional Engineers              torney,General’s Opinion
Austin, Texas                             M-30, and/or a clarifica-
                                          tlon of same, in relation
                                          to the llcensure of an
                                          individual under the stated
Dear Mr. Green:                           fact situation.
          In your request for an opinion from this office you state
the following:
         ‘In Attorney General’s Opinion No, M-30
     (1967)
          it  was held that under the terms of
    Section 12(a) of Article 32i’la,Vernon’s Civil
    Statutes, the Texas Engineering Practice Act,
    the State Board of Registration for Professional
    Engineers did not have the power to amend its
    rules to permit the licensing of persons who
    hold a degree other than one evidencing grad-
    uation from an approved course in engineering.
         ‘Since the declaion in Attorney General’s
    Opinion No. M-30 (1967), a situation has arisen
    in connection with the applioation for licensure
    by an individual whereby the Board feels that it
    must seek a reconsideration of Attorney General’s
    Opinion M-30 (1967) and/or a clarification of the
    same as it applies to the specific facts in the
    case now before the Board for consideration.
          “An individual recently applied to the
     Texas State Board of Registration for Professional
     Englneers for llcensure as a professional en-
     gineer pursuant to the provisions of Article
     3271a, Section 12(a). This Individual graduated
     from Texas Tech in 1960and received a Bachelor


                            -840-
                                                        -.




Mr. Thomas C. Green, page 2 (M-174)


     of Science in Agriculture with the notation on
     the diploma that his major was In Agricultural
     Engineering. (A copy of the diploma is attached)
     Shortly after the graduation of this individual,
     he took and passed the examination for certlfl-
     cation of 'Engineer-in-Training' pursuant to
     Section 12a of Article 3271a.
          'In view of the decision In Attorney General's
     Opinion No. M-30 (1967), the Board questions that
     it would be authorized to license this individual,
     but the Board would like to request for the At-
     torney General's Office to reconsider Attorney
     General's Opinion No. M-30 (1967) in connection
     with the factual situation set forth above, and
     to set forth its opinion as to whether a Bachelor
     of Science degree in Agriculture with the notation
    ,on the diploma that the major was in Agricultural
     Engineering is such a degree as would authorize
     the Board to license an lndlvidtal pursuant to
     Section 12(a) of Article 3271a.
          It is our opinion that Attorney General's Opinion M-30
(1967) Is correct under the facts contained therein. However,
the facts in the present proceeding present a different situation.
In Paragraph (a) of Section 12 of Article 3271a, Vernon's Civil
Statutes, concerning the general requirements for registration,
it Is stated:
         "Sec. 12. The following shall be considered
    as minimum evidence satisfactory to the Board
    that the applicant Is qualified for registration
    as a professional engineer, to-wit:
          "(a) 'Graduation from an approved course in
     engineering of four (4) years or more in a rec-
     ognized school or college approved by the Board
     as of satisfactory standing, and a specific re-
     cord of an additional four (4) years or more of
     active practice in engineering work, of a char-
     acter satisfactory to the Board, indicating that
     the aoplicant 1s comnetent to be pla$ed In re-
     sponsible charge of such work; . . .
          The Executive Vice-President of Texas Technological
College has advised us that its program in agricultural en-
gineering has been accredited by the Engineers' Council for


                            -841-
Mr. Thomas C. Green, page 3 (M- 1741,



           . Development. The applicant's degree shows on Its
Professional
face that nls maJor was agricultural engineering. Therefore,
if the applicant is otherwise qualified under the requirements
of said Paragraph (a) of Section 12 of Article 3271a, the Texas
State Board of Registration for Professional Engineers is authorized
to license the applicant.
                    SUMMARY
         Where the applicant's degree recites that
    his major was In agricultural engineering and he
    is otherwise qu&lifled under the requirements of
    paragraph (a) of Section 12 of Article 3271a,
    Vernon's Civil Statutes, the Texas State Board
    of Registration for Professlonal Engineers Is
    authorized to license the applicant.
                              Ver   rUly   yQUr8,


                                           &a
                                 AWF D C. &3TIN
                             4 Attor ey General of Texas
Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
James Quick
Alan Minter
Sam Kelley
A. J. CARUBBI, JR.
Staff Legal Assistant